DETAILED ACTION
	The Information Disclosure Statement filed on March 20, 2019 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-14 and 18 are objected to because of the following informalities:  Claims 11-14 and 18 are written to depend from cancelled claim 1. For examining purposes, the above listed claims have been interpreted to depend from claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsworth (US 2,431,382).
Elsworth discloses a sand stairway for a sand-spreading system of a rail vehicle, the sand stairway is comprised of a stairway housing 4 with a sand compartment 8 for providing progressively sliding spreading sand and with a blow-out duct 35 for discharging spreading sand from the stairway housing. A nozzle flange 22 disposed . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsworth (US 2,431,382) in view of Haselsteiner (EP 1612117 A1).
Elsworth discloses the sand spreading system as described above. However, Elsworth does not specifically show a sand box and sand delivery pipe positioned ahead of a railway wheel. Haselsteiner discloses a sand distribution system comprised of a sand storage box 2 and a sand delivery pipe 12 positioned ahead of the rail wheel 13. It would have been obvious to have operated a sand spreading system, like that of Elsworth, with a sand delivery system, like that of Haselsteiner, with the expected result of providing a system for efficiently and safely delivering sand to a railway to assist with the traction of a vehicle. 
Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsworth (US 2,431,382). 
Elsworth discloses the sand spreading system as described above. However, Elsworth does not specifically show that the stairway housing is made of stainless steel or turned brass. It is well known in the art that stainless steel or turned brass can be used in locomotive components. It would have been an obvious design choice to one of ordinary skill in the art to have applied stainless steel or turned brass for the sand delivery components with the expected result of having parts that are more resistant to corrosion and deterioration compared to other materials. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 9, 2022